Exhibit Amended and Restated Base Contract for Sale and Purchase of Natural Gas This Base Contract is entered into as of the following date: July 7, 2005 and is amended and restated effective October 22, 2008.The parties to this Base Contract are the following: CALPINE ENERGY SERVICES, L.P. and ROSETTA RESOURCES OPERATING LP successor in interest to Rosetta Resources California, LLC 717 Texas Avenue, Suite 1000, Houston, Texas 77002 717 Texas Avenue, Suite 2800, Houston, Texas77002 Duns Number: 16-966-8212 Duns Number: 63-101-7545 Contract Number: Contract Number: U.S. Federal Tax ID Number: 77-0526913 U.S. Federal Tax ID Number: 71-0882453 Notices: 717 Texas Avenue, Suite 1000, Houston, Texas77002 Rosetta Resources Operating LP Attn: Contract Administration Attn: Marketing Department Phone: (713) 830-8845 Fax: (713) 830-8751 Phone: 713-335-4000 Fax: 713-335-4197 Confirmations: Confirmations and Notices: 717 Texas Avenue, Suite 1000, Houston, Texas 77002 CPSLP, Agent, 717 Texas Ave., Ste 1000, Houston, TX77002 Attn: Gas Confirmations Attn: Gas Confirmations Phone: (713) 830-8723 Fax: (713) 830-8868 Phone: 713-830-8333 Fax: 713-830-8868 Invoices and Payments: c/o 717 Texas Avenue, Suite 1000, Houston, Texas 77002 CPSLP, Agent, 717 Texas Ave., Ste 1000, Houston, TX77002 Attn: Fuels Accounting Attn: Fuels Accounting Phone: (713) 830-2000 Fax: (713) 830-8749 Phone: 713-830-2000 Fax: 713-830-8749 Wire Transfer or ACH Numbers (if applicable): BANK: Union Bank of California, Oakland, CA BANK: Amegy Bank of Texas ABA: 122-000-496 ABA: 113011258 ACCT: 187-003-1951 ACCT: 51581694 Other Details: Other Details: This Base Contract incorporates by reference for all purposes the General Terms and Conditions for Sale and Purchase of Natural Gas published by the North American Energy Standards Board.The parties hereby agree to the following provisions offered in said General Terms and Conditions.In the event the parties fail to check a box, the specified default provision shall apply.Select only one box from each section: Section 1.2 Transaction Procedure ■Oral (default) Written Section 7.2 Payment Date ■ 25thDay of Month following Month of delivery (default)  Day of Month following Month of delivery Section 2.5 Confirm Deadline ■ 2 Business Days after receipt (default)  Business Days after receipt Section 7.2 Method of Payment ■ Wire transfer (default) Automated Clearinghouse Credit (ACH) Check Section 2.6 Confirming Party ■Seller (default) Buyer  Section 7.7 Netting ■ Netting applies (default) Netting does not apply Section 3.2 Performance Obligation ■Cover Standard (default) Spot Price Standard Section 10.3.1 Early Termination Damages ■ Early Termination DamagesApply (default) Early Termination DamagesDo Not Apply Note: The following Spot Price Publication applies to both of the immediately preceding. Section 10.3.2 Other Agreement Setoffs Other Agreement Setoffs Apply (default) ■ Other Agreement Setoffs Do Not Apply Section 2.26 Spot Price Publication ■Gas Daily Midpoint (default)  Section 14.5 Choice Of Law Texas Section 6 Taxes ■Buyer Pays At and After Delivery Point (default)  Seller Pays Before and At Delivery Point Section 14.10 Confidentiality ■ Confidentiality applies (default) Confidentiality does not apply ■ Special Provisions Number of sheets attached: 5  Addendum(s): IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in duplicate. CALPINE ENERGY SERVICES, L.P. (Buyer or Party “A”) ROSETTA RESOURCES OPERATING LP (Seller or Party “B”) Party Name by its general partner Rosetta Resources Operating GP, LLC Party Name By /s/ Larry Leverett By /s/ Michael J. Rosinski Name: Larry Leverett Name: Michael J. Rosinski Title: Vice President Title: EVP, CFO and Treasurer Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard 6.3.1 All Rights Reserved April 19, 2002 Page 1 of 10 General Terms and Conditions Base Contract for Sale and Purchase of Natural Gas SECTION 1.PURPOSE AND PROCEDURES 1.1.These General Terms and Conditions are intended to facilitate purchase and sale transactions of Gas on a Firm or Interruptible basis."Buyer" refers to the party receiving Gas and "Seller" refers to the party delivering Gas.The entire agreement between the parties shall be the Contract as defined in Section 2.7. The parties have selected either the “Oral Transaction Procedure” or the “Written Transaction Procedure” as indicated on the Base Contract. Oral Transaction Procedure: 1.2.The parties will use the following Transaction Confirmation procedure.Any Gas purchase and sale transaction may be effectuated in an EDI transmission or telephone conversation with the offer and acceptance constituting the agreement of the parties.The parties shall be legally bound from the time they so agree to transaction terms and may each rely thereon.Any such transaction shall be considered a “writing” and to have been “signed”.Notwithstanding the foregoing sentence, the parties agree that Confirming Party shall, and the other party may, confirm a telephonic transaction by sending the other party a Transaction Confirmation by facsimile, EDI or mutually agreeable electronic means within three Business Days of a transaction covered by this Section 1.2 (Oral Transaction Procedure) provided that the failure to send a Transaction Confirmation shall not invalidate the oral agreement of the parties.Confirming Party adopts its confirming letterhead, or the like, as its signature on any Transaction Confirmation as the identification and authentication of Confirming Party.If the Transaction Confirmation contains any provisions other than those relating to the commercial terms of the transaction (i.e., price, quantity, performance obligation, delivery point, period of delivery and/or transportation conditions), which modify or supplement the Base Contract or General Terms and Conditions of this Contract (e.g., arbitration or additional representations and warranties), such provisions shall not be deemed to be accepted pursuant to Section 1.3 but must be expressly agreed to by both parties; provided that the foregoing shall not invalidate any transaction agreed to by the parties. Written Transaction Procedure: 1.2.The parties will use the following Transaction Confirmation procedure.Should the parties come to an agreement regarding a Gas purchase and sale transaction for a particular Delivery Period, the Confirming Party shall, and the other party may, record that agreement on a Transaction Confirmation and communicate such Transaction Confirmation by facsimile, EDI or mutually agreeable electronic means, to the other party by the close of the Business Day following the date of agreement.The parties acknowledge that their agreement will not be binding until the exchange of nonconflicting Transaction Confirmations or the passage of the Confirm Deadline without objection from the receiving party, as provided in Section 1.3. 1.3.If a sending party's Transaction Confirmation is materially different from the receiving party's understanding of the agreement referred to in Section 1.2, such receiving party shall notify the sending party via facsimile, EDI or mutually agreeable electronic means by the Confirm Deadline, unless such receiving party has previously sent a Transaction Confirmation to the sending party.The failure of the receiving party to so notify the sending party in writing by the Confirm Deadline constitutes the receiving party's agreement to the terms of the transaction described in the sending party's Transaction Confirmation.If there are any material differences between timely sent Transaction Confirmations governing the same transaction, then neither Transaction Confirmation shall be binding until or unless such differences are resolved including the use of any evidence that clearly resolves the differences in the Transaction Confirmations.In the event of a conflict among the terms of (i)a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral agreement of the parties which may be evidenced by a recorded conversation, where the parties have selected the Oral Transaction Procedure of the Base Contract, (iii)the Base Contract, and (iv)these General Terms and Conditions, the terms of the documents shall govern in the priority listed in this sentence. 1.4.The parties agree that each party may electronically record all telephone conversations with respect to this Contract between their respective employees, without any special or further notice to the other party.Each party shall obtain any necessary consent of its agents and employees to such recording.Where the parties have selected the Oral Transaction Procedure in Section 1.2 of the Base Contract, the parties agree not to contest the validity or enforceability of telephonic recordings entered into in accordance with the requirements of this Base Contract.However, nothing herein shall be construed as a waiver of any objection to the admissibility of such evidence. SECTION 2.DEFINITIONS The terms set forth below shall have the meaning ascribed to them below.Other terms are also defined elsewhere in the Contract and shall have the meanings ascribed to them herein. 2.1.“Alternative Damages” shall mean such damages, expressed in dollars or dollars per MMBtu, as the parties shall agree upon in the Transaction Confirmation, in the event either Seller or Buyer fails to perform a Firm obligation to deliver Gas in the case of Seller or to receive Gas in the case of Buyer. 2.2."Base Contract" shall mean a contract executed by the parties that incorporates these General Terms and Conditions by reference; that specifies the agreed selections of provisions contained herein; and that sets forth other information required herein and any Special Provisions and addendum(s) as identified on page one. 2.3."British thermal unit" or "Btu" shall mean the International BTU, which is also called the Btu (IT). Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard 6.3.1 All Rights Reserved April 19, 2002 Page 2 of 10 2.4."Business Day" shall mean any day except Saturday, Sunday or Federal Reserve Bank holidays. 2.5."Confirm Deadline" shall mean 5:00 p.m. in the receiving party's time zone on the second Business Day following the Day a Transaction Confirmation is received or, if applicable, on the Business Day agreed to by the parties in the Base Contract; provided, if the Transaction Confirmation is time stamped after 5:00 p.m. in the receiving party's time zone, it shall be deemed received at the opening of the next Business Day. 2.6."Confirming Party" shall mean the party designated in the Base Contract to prepare and forward Transaction Confirmations to the other party. 2.7."Contract" shall mean the legally-binding relationship established by (i)the Base Contract, (ii) any and all binding Transaction Confirmations and (iii) where the parties have selected the Oral Transaction Procedure in Section 1.2 of the Base Contract, any and all transactions that the parties have entered into through an EDI transmission or by telephone, but that have not been confirmed in a binding Transaction Confirmation. 2.8."Contract Price" shall mean the amount expressed in U.S. Dollars per MMBtu to be paid by Buyer to Seller for the purchase of Gas as agreed to by the parties in a transaction. 2.9."Contract Quantity" shall mean the quantity of Gas to be delivered and taken as agreed to by the parties in a transaction. 2.10."Cover Standard", as referred to in Section 3.2, shall mean that if there is an unexcused failure to take or deliver any quantity of Gas pursuant to this Contract, then the performing party shall use commercially reasonable efforts to (i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if elected by Buyer and replacement Gas is not available), or (ii) if Seller is the performing party, sell Gas, in either case, at a price reasonable for the delivery or production area, as applicable, consistent with:the amount of notice provided by the nonperforming party; the immediacy of the Buyer's Gas consumption needs or Seller's Gas sales requirements, as applicable; the quantities involved; and the anticipated length of failure by the nonperforming party. 2.11."Credit Support Obligation(s)” shall mean any obligation(s) to provide or establish credit support for, or on behalf of, a party to this Contract such as an irrevocable standby letter of credit, a margin agreement, a prepayment, a security interest in an asset, a performance bond, guaranty, or other good and sufficient security of a continuing nature. 2.12."Day" shall mean a period of 24 consecutive hours, coextensive with a "day" as defined by the Receiving Transporter in a particular transaction. 2.13."Delivery Period" shall be the period during which deliveries are to be made as agreed to by the parties in a transaction. 2.14."Delivery Point(s)" shall mean such point(s) as are agreed to by the parties in a transaction. 2.15."EDI" shall mean an electronic data interchange pursuant to an agreement entered into by the parties, specifically relating to the communication of Transaction Confirmations under this Contract. 2.16."EFP" shall mean the purchase, sale or exchange of natural Gas as the "physical" side of an exchange for physical transaction involving gas futures contracts.EFP shall incorporate the meaning and remedies of "Firm", provided that a party’s excuse for nonperformance of its obligations to deliver or receive Gas will be governed by the rules of the relevant futures exchange regulated under the Commodity Exchange Act. 2.17."Firm" shall mean that either party may interrupt its performance without liability only to the extent that such performance is prevented for reasons of Force Majeure; provided, however, that during Force Majeure interruptions, the party invoking Force Majeure may be responsible for any Imbalance Charges as set forth in Section 4.3 related to its interruption after the nomination is made to the Transporter and until the change in deliveries and/or receipts is confirmed by the Transporter. 2.18."Gas" shall mean any mixture of hydrocarbons and noncombustible gases in a gaseous state consisting primarily of methane. 2.19."Imbalance Charges" shall mean any fees, penalties, costs or charges (in cash or in kind) assessed by a Transporter for failure to satisfy the Transporter's balance and/or nomination requirements. 2.20."Interruptible" shall mean that either party may interrupt its performance at any time for any reason, whether or not caused by an event of Force Majeure, with no liability, except such interrupting party may be responsible for any Imbalance Charges as set forth in Section 4.3 related to its interruption after the nomination is made to the Transporter and until the change in deliveries and/or receipts is confirmed by Transporter. 2.21."MMBtu" shall mean one million British thermal units, which is equivalent to one dekatherm. 2.22."Month" shall mean the period beginning on the first Day of the calendar month and ending immediately prior to the commencement of the first Day of the next calendar month. 2.23."Payment Date" shall mean a date, as indicated on the Base Contract, on or before which payment is due Seller for Gas received by Buyer in the previous Month. 2.24."Receiving Transporter" shall mean the Transporter receiving Gas at a Delivery Point, or absent such receiving Transporter, the Transporter delivering Gas at a Delivery Point. 2.25."Scheduled Gas" shall mean the quantity of Gas confirmed by Transporter(s) for movement, transportation or management. 2.26."Spot Price " as referred to in Section 3.2 shall mean the price listed in the publication indicated on the Base Contract, under the listing applicable to the geographic location closest in proximity to the Delivery Point(s) for the relevant Day; provided, if there is no single price published for such location for such Day, but there is published a range of prices, then the Spot Price shall be the average of such high and low prices.If no price or range of prices is published for such Day, then the Spot Price shall be the average of the following: (i)the price (determined as stated above) for the first Day for which a price or range of prices is published that next precedes the relevant Day; and (ii)the price (determined as stated above) for the first Day for which a price or range of prices is published that next follows the relevant Day. Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard 6.3.1 All Rights Reserved April 19, 2002 Page 3 of 10 2.27."Transaction Confirmation" shall mean a document, similar to the form of Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1 for a particular Delivery Period. 2.28.“Termination Option” shall mean the option of either party to terminate a transaction in the event that the other party fails to perform a Firm obligation to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for a designated number of days during a period as specified on the applicable Transaction Confirmation. 2.29."Transporter(s)" shall mean all Gas gathering or pipeline companies, or local distribution companies, acting in the capacity of a transporter, transporting Gas for Seller or Buyer upstream or downstream, respectively, of the Delivery Point pursuant to a particular transaction. SECTION
